United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 22, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-40809
                         Conference Calendar


UNITED STATES OF AMERICA,

                                Plaintiff-Appellee,

versus

DANIEL HERRERA,

                                Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 6:03-CR-102-ALL
                       --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Daniel Herrera on appeal has

moved for leave to withdraw and has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967).     Herrera has not filed

a response.    Our independent review of counsel’s brief and of the

record discloses no nonfrivolous issue for appeal.      Accordingly,

the motion for leave to withdraw is GRANTED, counsel is excused

from further responsibilities, and the APPEAL IS DISMISSED.         See

5TH CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.